Name: Commission Regulation (EEC) No 1729/93 of 30 June 1993 amending Regulation (EEC) No 1726/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectors
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  agricultural activity;  animal product
 Date Published: nan

 Avis juridique important|31993R1729Commission Regulation (EEC) No 1729/93 of 30 June 1993 amending Regulation (EEC) No 1726/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectors Official Journal L 160 , 01/07/1993 P. 0006 - 0007COMMISSION REGULATION (EEC) No 1729/93 of 30 June 1993 amending Regulation (EEC) No 1726/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the eggs and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1726/92 (3), as amended by Regulation (EEC) No 3714/92, fixes for the period 1 July 1992 to 30 June 1993 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the Azores and Madeira; whereas these quantities should be determined for the egg and poultrymeat sectors for the period 1 July 1993 to 30 June 1994, taking account of local production and traditional trade flows and ensuring that the proportion of products supplied from the Community is preserved; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1726/92 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 The aid provided for in Article 4 (1) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of breeding material originating in the Community and the number of chicks and hatching eggs which benefit from it are fixed in the Annex in such a way as to preserve the proportion of products supplied from the Community, taking account of traditional trade flows.' 2. The Annex to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 179, 1. 7. 1992, p. 99. ANNEX PART 1 Supply in the Azores of breeding material originating in the Community for the period from 1 July 1993 to 30 June 1994 /* Tables: see OJ */ PART 2 Supply in Madeira of breeding material originating in the Community for the period from 1 July 1993 to 30 June 1994 /* Tables: see OJ */ (1) In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75. (1) In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75.